Exhibit 10.18




APPLE INC.
2014 EMPLOYEE STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT








NOTICE OF GRANT


Name:                    (the “Participant”)
Employee ID:    
Grant Number:    
No. of Units Subject to Award:    


Award Date:                (the “Award Date”)
Vesting Commencement Date:
(the “Vesting Commencement Date”)

Vesting Schedule:    


This restricted stock unit award (the “Award”) is granted under and governed by
the terms and conditions of the Apple Inc. 2014 Employee Stock Plan and the
Terms and Conditions of Restricted Stock Unit Award, which are incorporated
herein by reference.
You do not have to accept the Award. If you wish to decline your Award, you
should promptly notify Apple Inc.’s Stock Plan Group of your decision at
stock@apple.com. If you do not provide such notification within thirty (30) days
after the Award Date, you will be deemed to have accepted your Award on the
terms and conditions set forth herein.





--------------------------------------------------------------------------------








APPLE INC.
2014 EMPLOYEE STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
1.General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular restricted stock unit award (the “Award”) granted
by Apple Inc., a California corporation (the “Company”), and are incorporated by
reference in the Notice of Grant (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Award identified in the Grant Notice is
referred to as the “Participant.” The effective date of grant of the Award as
set forth in the Grant Notice is referred to as the “Award Date.” The Award was
granted under and is subject to the provisions of the Apple Inc. 2014 Employee
Stock Plan (the “Plan”). Capitalized terms are defined in the Plan if not
defined herein. The Award has been granted to the Participant in addition to,
and not in lieu of, any other form of compensation otherwise payable or to be
paid to the Participant. The Grant Notice and these Terms are collectively
referred to as the “Award Agreement” applicable to the Award.
2.    Stock Units. As used herein, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of the Company’s Common Stock (“Share”) solely for
purposes of the Plan and this Award Agreement. The Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Stock Units vest pursuant to this Award Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind.
3.    Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable as set forth in the Grant Notice. (Each vesting date set forth in
the Grant Notice is referred to herein as a “Vesting Date”).
4.    Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable Vesting Date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a Termination of Service as provided in Section 8
below and in the Plan.
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination with or without cause, confers
upon the Participant any right to remain employed by or in service to the
Company or any Subsidiary, interferes in any way with the right of the Company
or any Subsidiary at any time to terminate such employment or services, or
affects the right of the Company or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
5.    Dividend and Voting Rights.
(a)        Limitations on Rights Associated with Stock Units. The Participant
shall have no rights as a shareholder of the Company, no dividend rights (except
as expressly provided in Section 5(b) with respect to Dividend Equivalent
Rights) and no voting rights, with respect to the Stock Units or any Shares
underlying or issuable in respect of such Stock Units until such Shares are
actually issued to and held of record by the Participant. No adjustments will be
made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate or book entry evidencing
such Shares.


1

--------------------------------------------------------------------------------





(b)        Dividend Equivalent Rights Distributions. As of any date that the
Company pays an ordinary cash dividend on its Common Stock, the Company shall
credit the Participant with a dollar amount equal to (i) the per share cash
dividend paid by the Company on its Common Stock on such date, multiplied by
(ii) the total number of Stock Units (with such total number adjusted pursuant
to Section 11 of the Plan) subject to the Award that are outstanding immediately
prior to the record date for that dividend (a “Dividend Equivalent Right”). Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 5(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate;
provided, however, that the amount of any vested Dividend Equivalent Rights
shall be paid in cash. No crediting of Dividend Equivalent Rights shall be made
pursuant to this Section 5(b) with respect to any Stock Units which, immediately
prior to the record date for that dividend, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.
6.    Restrictions on Transfer. Except as provided in Section 4(c) of the Plan,
neither the Award, nor any interest therein or amount or Shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.
7.    Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 or Section 8 (and in all events not later
than two and one-half (2 ½) months after such vesting event), the Company shall
deliver to the Participant a number of Shares (either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form, as
determined by the Company in its discretion) equal to the number of Stock Units
subject to the Award that vest on the applicable Vesting Date, less Tax-Related
Items (as defined in Section 11 below), unless such Stock Units terminate prior
to the given Vesting Date pursuant to Section 8. The Company’s obligation to
deliver Shares or otherwise make payment with respect to vested Stock Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any Shares with respect to the vested Stock Units
deliver to the Company any representations or other documents or assurances
required pursuant to Section 13(c) of the Plan. The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.
8.    Effect of Termination of Service. Except as expressly provided below in
this Section 8, the Participant’s Stock Units (as well as the related Dividend
Equivalent Rights) shall terminate to the extent such Stock Units have not
become vested prior to the Participant’s Termination of Service, meaning the
first date the Participant is no longer employed by or providing services to the
Company or one of its Subsidiaries (the “Severance Date”), regardless of the
reason for the Participant’s Termination of Service, whether with or without
cause, voluntarily or involuntarily. Notwithstanding the foregoing, in the event
the Participant’s Termination of Service is due to the Participant’s Disability
at a time when Stock Units remain outstanding and unvested under the Award, (a)
the Award shall vest with respect to the number of Stock Units determined by
multiplying (i) the number of then-outstanding and unvested Stock Units subject
to the Award that would have otherwise vested pursuant to Section 3 on the next
Vesting Date following the Severance Date but for such Termination of Service,
by (ii) a fraction, the numerator of which shall be the number of days that have
elapsed between the Vesting Date that immediately preceded the Severance Date
(or, in the case of a Termination of Service prior to the initial Vesting Date,
the Vesting Commencement Date) and the Severance Date, and the denominator of
which shall be the number of days between the Vesting Date that immediately
preceded the Severance Date (or, in the case of a Termination of Service prior
to the initial Vesting Date, the Vesting Commencement Date) and the next Vesting
Date following the Severance Date that would have occurred but for such
Termination of Service; and (b) any Stock Units (as well as the related Dividend
Equivalent Rights) that are not vested after giving effect to the foregoing
clause (a) shall terminate on the Severance Date. Further, in the event the
Participant’s Termination of Service is due to the Participant’s death, any
then-outstanding and unvested Stock Units subject to the Award shall be fully
vested as of the Severance Date, and any Dividend Equivalent Rights credited to
the Participant shall be paid. If any unvested Stock Units are terminated
hereunder, such Stock Units (as well as the related Dividend Equivalent Rights)
shall automatically terminate and be cancelled as of the applicable Severance
Date without payment of any consideration by the Company and without any other
action by the Participant or the Participant’s personal representative, as the
case may be.


2

--------------------------------------------------------------------------------





9.    Recoupment. Notwithstanding any other provision herein, the Award and any
Shares or other amount or property that may be issued, delivered or paid in
respect of the Award, as well as any consideration that may be received in
respect of a sale or other disposition of any such Shares or property, shall be
subject to any recoupment, “clawback” or similar provisions of applicable law,
as well as any recoupment or “clawback” policies of the Company that may be in
effect from time to time. In addition, the Company may require the Participant
to deliver or otherwise repay to the Company the Award and any Shares or other
amount or property that may be issued, delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such Shares or property, if the Company reasonably
determines that one or more of the following has occurred:
(a)
during the period of the Participant’s employment or service with the Company or
any of its Subsidiaries (the “Employment Period”), the Participant has committed
a felony (under the laws of the United States or any relevant state, or a
similar crime or offense under the applicable laws of any relevant foreign
jurisdiction);

(b)
during the Employment Period or at any time thereafter, the Participant has
committed or engaged in a breach of confidentiality, or an unauthorized
disclosure or use of inside information, customer lists, trade secrets or other
confidential information of the Company or any of its Subsidiaries;

(c)
during the Employment Period or at any time thereafter, the Participant has
committed or engaged in an act of theft, embezzlement or fraud, or materially
breached any agreement to which the Participant is a party with the Company or
any of its Subsidiaries.

10.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 11 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Committee shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which Dividend Equivalent Rights
are credited pursuant to Section 5(b).
11.    Responsibility for Taxes. The Participant acknowledges that, regardless
of any action the Company and/or the Participant’s employer (the “Employer”)
take with respect to any or all income tax (including U.S. federal, state and
local tax and/or non-U.S. tax), social insurance, payroll tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant or deemed by the Company or
the Employer to be an appropriate charge to the Participant even if technically
due by the Company or the Employer (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant of the
Stock Units, the vesting of the Stock Units, the delivery of Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends and/or Dividend Equivalent Rights; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is or becomes
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion and pursuant to such procedures as they may specify from time to
time, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:


3

--------------------------------------------------------------------------------





(a)    withholding from any wages or other cash compensation payable to the
Participant by the Company and/or the Employer;


(b)    withholding otherwise deliverable Shares and/or from otherwise payable
Dividend Equivalent Rights to be issued or paid upon vesting/settlement of the
Award;
(c)     arranging for the sale of Shares otherwise deliverable to the
Participant (on the Participant’s behalf and at the Participant’s direction
pursuant to this authorization), including selling Shares as part of a block
trade with other Participants in the Plan; or
(d)    withholding from the proceeds of the sale of Shares acquired upon
vesting/settlement of the Award.
Notwithstanding the foregoing, if the Participant is an officer of the Company
who is subject to Section 16 of the Exchange Act, then the Company must satisfy
any withholding obligations arising upon the occurrence of a taxable or tax
withholding event, as applicable, by withholding Shares otherwise deliverable or
an amount otherwise payable upon settlement of Dividend Equivalent Rights
pursuant to method (b), unless the Board or the Committee determines in its
discretion to satisfy the obligation for Tax-Related Items by one or a
combination of methods (a), (b), (c), and (d) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates.  If the maximum rate is used, any over-withheld amount will be refunded
to the Participant in cash by the Company or Employer (with no entitlement to
the Common Stock equivalent) or if not refunded, the Participant may seek a
refund from the local tax authorities. If the obligation for Tax-Related Items
is satisfied by withholding a number of Shares as described herein, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Stock Units, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Participant shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver to the Participant any Shares or the proceeds of the
sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
12.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Award by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and to participate in the Plan through an on-line (and/or
voice activated) system established and maintained by the Company or a third
party vendor designated by the Company.
13.    Data Privacy. The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 13. The Company, its related entities, and the Employer hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all options or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and its related entities may each further transfer Data to any
third parties assisting the Company or any such related entity in the
implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer


4

--------------------------------------------------------------------------------





of such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on the Participant’s behalf to a broker or to other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan (whether pursuant to the Award or otherwise).
14.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s records, or at such other address as either
party may hereafter designate in writing to the other. Any such notice shall be
given only when received, but if the Participant is no longer an employee of the
Company, shall be deemed to have been duly given by the Company when enclosed in
a properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.
15.    Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award Agreement. The Participant acknowledges having
read and understood the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.
16.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 15
of the Plan. Such amendment must be in writing and signed by the Company. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
17.    Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Award Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.
18.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
19.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
20.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California without
regard to conflict of law principles thereunder.
21.    Choice of Venue. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Award Agreement, the parties hereby submit to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.


5

--------------------------------------------------------------------------------





22.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent.
23.    Severability. The provisions of this Award Agreement are severable and if
any one of more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
24.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Stock Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.




6